*13OPINION OF THE COURT
Per Curiam.
Judgment, entered on or about July 19, 2011, reversed, without costs, and new trial ordered.
Plaintiff instituted this small claims action based on defendants’ alleged “nonpayment of wages” claimed to have been earned by plaintiff for painting the fire escapes appurtenant to a building owned and managed by defendants. In response to plaintiffs prima facie showing at trial that he rendered the painting services agreed upon, defendants submitted photographs of the work site in support of their position that plaintiffs paint job was both incomplete and marked by poor workmanship. Unfortunately, those photographs, while viewed by the court and specifically referenced in its written decision, were not marked as exhibits or introduced into evidence, and thus are not included in the record on appeal. In this posture, where the proffered photographs bore directly on the key factual issues in the litigation and the absence of the photographs from the record precludes effective appellate review, we are constrained to order a new trial. In so doing, we emphasize that, despite the informal procedure governing small claims actions (see CCA 1804), it is imperative that judges who preside over what is fairly described as the “people’s court” take all reasonable steps to ensure that a true and accurate record is developed in each and every case. The public’s continued confidence in the fairness of small claims dispositions demands no less.
Schoenfeld, J.P., Hunter, Jr., and Torres, JJ., concur.